                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


ALCOA, Inc.,
                                                        C.A. No. 06-451-JFB-SRF
                  Plaintiff,

       vs.                                           MEMORANDUM and ORDER

ALCAN ROLLED PRODUCTS-
RAVENSWOOD LLC, f/k/a PECHINEY
ROLLED PRODUCTS LLC, PECHINEY
CAST PLATE INC., and CENTURY
ALUMINUM COMPANY,

                  Defendants.


      This matter is before the Court after a telephonic pretrial conference on March 12,

2020. Pursuant thereto,

      IT IS ORDERED:

      1.      The parties’ Joint Proposed Pretrial Order and Amended Joint Proposed

      Pretrial Order (D.I. 437 and 447) are approved.

      2.      The two-week bench trial of this action is continued to November 9, 2020,

      at 9:00 a.m., at either the Roman Hruska Federal Courthouse, 111 South 18th Plz.,

      Omaha, Nebraska or at the J. Caleb Boggs Federal Building, 844 N. King Street,

      Wilmington, Delaware, to be determined by the Court two months prior to the start

      of trial.

      3.      The order of presentation at the trial will be Alcan Rolled Products-

      Ravenswood LLC, f/k/a/ Pechiney Rolled Products LLC, Pechiney Cast Plate Inc.,

      (“Pechiney”); followed by Alcoa, Inc. (“Alcoa”); followed by Century Aluminum Co.




                                           1
      (“Century”). Pechiney is allotted forty-five percent of trial time and Alcoa and

      Century are allotted fifty-five percent of the 60 hour trial time.

       4.    The parties shall submit Proposed Findings of Fact and Conclusions of Law

      to the Court within three weeks after the conclusion of the bench trial.

      5.     A two-week jury trial on remaining issues is scheduled before the

      undersigned on February 8, 2021, at 9:00 a.m., at the J. Caleb Boggs Federal

      Building, 844 N. King Street, Wilmington, Delaware.



Dated this 13th day of March 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             2
